The appellant upon a plea of guilty of contributing to the delinquency of a minor was fined five dollars and costs which she paid and given a suspended sentence of six months in Indiana Woman's Prison. Over three months later and at a subsequent term she filed petition with affidavits attached to set aside the judgment and substitute a plea of not guilty for her former plea. The court granted a hearing at which affidavits and counteraffidavits were admitted and read in evidence and oral testimony was taken all of which is sought to be brought in the record by a bill of exceptions. All the evidence is abstracted in appellant's brief.
The petition filed after the term was too late. State ex rel.Thomas v. Murray, Judge (1942), 219 Ind. 461,  39 N.E.2d 450. If the petition be treated as a petition for writ 1, 2.  of error coram nobis the same result must be reached. The evidence was conflicting on every material issue. The matter was within the trial court's discretion and his conclusion as to the weight of the conflicting evidence will not be disturbed. Garrett v. State (1939), 216 Ind. 52, 22 N.E.2d 981.
Judgment affirmed.
NOTE. — Reported in 56 N.E.2d 851. *Page 610